Exhibit 10.10

PURCHASE AND SALE AGREEMENT

(The Parke — San Antonio, Texas)

PURCHASE AND SALE AGREEMENT (“Agreement”) made this 6th day of September, 2011
(“Effective Date”) between HEB GROCERY COMPANY, LP, a Texas limited partnership,
successor by merger to H.E. Butt Grocery Company, having an address at 646 South
Main Avenue, San Antonio, Texas 78204 (“Seller”), and SERIES C, LLC, an Arizona
limited liability company, having an address at c/o Cole Real Estate
Investments, 2555 East Camelback Road, Suite 400, Phoenix, Arizona 85016 (Series
C, LLC or its permitted assignee pursuant to Section 18.7 below is hereinafter
referred to as “Purchaser”).

W I T N E S S E T H:

RECITALS

A. Seller owns a shopping center (“Center”) known as The Parke, located in the
City of San Antonio, County of Bexar, State of Texas. The land (“Land”) on which
the Center is located is more particularly described on Exhibit “A” attached
hereto and incorporated herein by this reference and the Center is outlined in
green on the Exhibit “A-1” attached hereto and incorporated herein by this
reference (such Land and such Center and Seller’s right, title and interest in
and to all improvements located on such Land are herein referred to as the
“Property”).

B. Seller desires to sell and Purchaser desires to acquire the Property on the
terms and provisions hereinbelow set forth.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

Section 1. Agreement of Purchase and Sale. Seller hereby agrees to sell and
convey and Purchaser agrees to purchase on such terms and conditions as are
hereinafter set forth, all of the following:

1.1 Fee simple title in and to the Property, together with all covenants,
easements, rights-of-way, rights, privileges and other tenements, appurtenances
and hereditaments appertaining thereto, including, without limitation, all of
Seller’s right, title and interest (if any) in and to (a) any strips or gores
adjoining or adjacent to the Land, (b) the streets and roads adjoining or
adjacent to the Land to the center line thereof, (c) all mineral, water and
irrigation rights, if any, running with or otherwise pertaining to the Land, and
(d) any award made or to be made or settlement in lieu thereof for the Property
by reason of condemnation, eminent domain or exercise of police power;



--------------------------------------------------------------------------------

1.2 All of Seller’s right, title and interest, if any, in and to all apparatus,
fittings and fixtures in or on the Property or which are attached thereto
(“Fixtures”);

1.3 All of Seller’s right, title and interest, if any, in and to any equipment,
machinery and personal property located in or on the Property (“Personal
Property”);

1.4 All of Seller’s right, title and interest in and to the trademark, service
mark, trade name and name “The Parke” (“Intangibles”);

1.5 The interest of Seller, as landlord, in all leasehold estates created by
those certain leases, tenancies and rental agreements and all amendments thereto
and all guaranties thereof that are described in the Schedule of Leases attached
hereto as Schedule “1.5” (sometimes hereinafter referred to as the “Lease
Schedule”) together with additional leases, tenancies and rental agreements
entered into by Seller in accordance with the terms of this Agreement (herein
collectively referred to as the “Leases;” and the tenants under the Leases are
herein, collectively, referred to as the “Tenants”);

1.6 All of Seller’s right, title and interest, if any, in and to all warranties
and guaranties, if any, relating to the Property (collectively, the
“Warranties”);

1.7 All of Seller’s right, title and interest, if any, in and to all consents,
authorizations, variances or waivers, licenses, permits and approvals from any
governmental or quasi-governmental agency, department, board, commission, bureau
or other entity or instrumentality (collectively, “Governmental Authority”)
relating to the Property (collectively, the “Approvals”);

1.8 All of Seller’s right, title and interest in and to all construction,
operating and reciprocal easement agreements affecting the Property (the
“REAs”), including without limitation any rights as a declarant, operator,
approving party or like authority thereunder. A schedule of all REAs in
existence on the Effective Date is attached hereto as Schedule “1.8”;

1.9 All of Seller’s right, title and interest in and to all existing
construction contracts, subcontracts, architecture and engineering agreements,
and similar agreements relating to the design, development and construction of
the Property, if any (“Development Materials”);

1.10 All of Seller’s right, title and interest, if any, in and to all other
written agreements which affect the Property (“Contracts”) including, without
limitation, personal property leases and contracts, other than the Leases and
Permitted Exceptions (as hereinafter defined), and other than the Contracts
which Purchaser elects during the Inspection Period (as hereinafter defined) not
to assume. A schedule of all Contracts in existence on the Effective Date is
attached hereto as Schedule “1.10”; and

1.11 All of Seller’s right, title and interest, if any, in and to all plans and
specifications and other architectural and engineering drawings for the
Property, but only to the extent such items are assignable in accordance with
the terms of any agreement between Seller and the architect or engineer, and
with Seller having no obligation to pay any charge that may be incurred in
assigning any such Plans to Purchaser (the “Plans”).

 

-2-



--------------------------------------------------------------------------------

It is intended that Seller shall transfer to Purchaser all of Seller’s interest
of every kind or nature in the Property, the Fixtures, the Leases, the Personal
Property, the Intangibles, the Warranties, the Approvals, the REAs, the
Development Materials, the Contracts, the Plans and all other interests of
Seller in and to the Property (the Property, the Fixtures, the Leases, the
Personal Property, the Intangibles, the Warranties, the Approvals, the REAs, the
Development Materials, the Contracts, the Plans and all other interests of
Seller in and to the Property are herein collectively referred to as the
“Project”).

Section 2. The Purchase Price. The purchase price (the “Purchase Price”) for the
Project is $7,250,000.00 to be paid as follows:

2.1 $150,000.00 (such amount, together with the Extension Deposit (as
hereinafter defined), if made, and any interest earned on such amount(s), the
“Deposit”) shall be paid by Purchaser to First American Title National
Commercial Services, The Esplanade Commercial Center, 2425 E. Camelback Road,
Suite 300, Phoenix, Arizona 85016, Attention: Brandon Grajewski (“Escrow Agent”
or “Title Company”) within five (5) business days after the Effective Date. The
Deposit shall be held in escrow by the Escrow Agent to be disbursed as provided
in the Earnest Money Escrow Agreement, the form of which is attached hereto as
Exhibit “B” (the “Earnest Money Escrow Agreement”). The parties shall execute
the Earnest Money Escrow Agreement contemporaneously with the execution of this
Agreement. If the purchase and sale of the Project is consummated in accordance
with the terms and provisions of this Agreement, then the Deposit shall be
applied fully to the Purchase Price at Closing and transferred to an account or
accounts designated in writing by Seller. If Purchaser terminates this Agreement
in accordance with Section 3.3, the Deposit shall be returned to Purchaser. In
all other events, the Deposit shall be disposed of by the Title Company as
provided in the Earnest Money Escrow Agreement.

2.2 The balance of the Purchase Price after deducting the Deposit shall be paid
at Closing, plus or minus prorations and adjustments to be made pursuant to this
Agreement, in good immediately available United States funds by wire transfer to
a bank account or accounts to be designated in writing by the Title Company
prior to the Closing for transfer to an account or accounts designated in
writing by Seller.

Notwithstanding anything in this Agreement to the contrary, a portion of the
Deposit in the amount of $100.00 shall be non-refundable and shall be
distributed to Seller at Closing or other termination of this Agreement as full
payment and independent consideration for Seller’s performance under this
Agreement and for the rights granted to Purchaser hereunder. Such $100.00
independent consideration shall be deducted from any refund or delivery of the
Deposit to Purchaser pursuant to this Agreement and shall simultaneously be
distributed to Seller.

 

-3-



--------------------------------------------------------------------------------

Section 3. Inspection Period.

3.1 Purchaser will have until the date that is thirty (30) days after the
Effective Date (the “Inspection Period”), to perform physical inspections and
other due diligence and to decide, in Purchaser’s sole discretion, whether the
Project is satisfactory. Seller has delivered to Purchaser copies of the
materials that are described on Exhibit “E” hereto, which are all of the
materials in Seller’s possession related to the ownership and operation of the
Property that are relevant and material to Purchaser’s inspections of the
Property and its future operation (the “Property Information”). Seller shall
have an ongoing obligation during the pendency of this Agreement to provide
Purchaser with any type of document or instrument of which Seller becomes aware
or which is created or modified after the Effective Date that Seller would have
included with the materials on Exhibit “E” had it been available prior to the
Effective Date. All due diligence costs including, without limitation, all costs
of building and site inspections, engineering, environmental and/or other
reports or inspections undertaken by Purchaser, shall be paid for by Purchaser.

3.2 During the Inspection Period, Seller, upon notice, will provide Purchaser or
its designated representatives access to the Property at reasonable times to
conduct, at Purchaser’s sole cost and expense, its due diligence with respect to
the Project; provided that, (i) such access shall be coordinated with a
representative of Seller and, at Seller’s election, may be accompanied by a
representative of Seller, (ii) any entry into any Tenant’s space shall be
subject to the terms of such Tenant’s Lease, (iii) Purchaser shall indemnify,
defend and hold Seller harmless from and against all claims for costs, expenses,
losses, damages and/or liabilities (collectively “Claims”) asserted against
Seller arising from Purchaser’s due diligence activities on or about the
Property, excluding from the foregoing indemnity any Claims relating to
pre-existing conditions and/or the gross negligence or willful misconduct of
Seller or any of Seller’s agents or representatives, (iv) Purchaser shall
promptly repair any damage resulting from any such activities and restore the
Property to its condition prior to such activities, (v) Purchaser shall fully
comply with all applicable laws, ordinances, rules and regulations
(collectively, the “Legal Requirements”), (vi) Purchaser shall not permit any
inspections, investigations or other due diligence activities to result in any
liens, judgments or other encumbrances being filed against the Property and
shall, at its sole cost and expense, as promptly as possible but in no event
more than ninety (90) days, discharge of record any such liens or encumbrances
that are so filed or recorded, (vii) Purchaser shall not permit any borings,
drillings or samplings to be done on or at the Property without the prior
written consent of Seller which may be withheld in Seller’s sole discretion,
(viii) Purchaser or its agents will carry not less than Two Million Dollars
($2,000,000.00) commercial general liability insurance with contractual
liability endorsement which insures Purchaser’s indemnity obligations under this
Agreement and will provide Seller with written evidence of same, and (ix) this
Agreement is canceled for any reason, except Seller’s willful default hereunder,
upon Seller’s written request and payment by Seller to Purchaser of one-half of
Purchaser’s reasonable and actual cost thereof, Purchaser provides Seller with a
copy of any inspection report. Purchaser’s obligations and liabilities under
this Section shall survive the Closing or earlier termination of this Agreement.

 

-4-



--------------------------------------------------------------------------------

3.3 On or before the expiration of the Inspection Period, Purchaser will have
the right in its sole and absolute discretion to terminate this Agreement by
giving written notice of termination to Seller. In the event Purchaser exercises
its right to terminate this Agreement pursuant to this Section 3.3,
(a) Purchaser shall receive a full return of the Deposit, (b) except for
obligations that this Agreement expressly states survive termination, neither
party shall have any further rights against the other hereunder, and
(c) Purchaser shall promptly return to Seller all due diligence materials that
Seller may have delivered to Purchaser pursuant to this Section 3. Unless
Purchaser so notifies Seller, in writing, on or before the end of the Inspection
Period of Purchaser’s satisfaction with the Property and waiver of the
contingencies as set forth in this Section 3, Purchaser shall be deemed to have
terminated this Agreement.

Section 4. Title

4.1 Purchaser shall accept good and indefeasible fee simple title to the
Property subject only to the Permitted Exceptions (hereinafter defined in
Section 4.1.1), the “AS-IS” provisions in Section 6 (which are referenced in the
Deed), and the Grocery Restriction.

4.1.1 Purchaser will promptly order, if it has not previously done so, a title
insurance commitment (“Title Commitment”) to be issued by the Title Company and
an ALTA/ACSM “as-built” survey of the Property certified to the Title Company,
Purchaser, Seller and (if applicable) Purchaser’s lender (“Survey”). Purchaser
will cause copies of the Title Commitment, all documents of record which are
listed as exceptions in the Title Commitment and the Survey (collectively, the
“Title Materials”) to be delivered to Seller. Before the later of ten (10) days
after Purchaser’s receipt of all of the Title Materials, or (ii) twenty
(20) days after the Effective Date (the “Title Review Period”), Purchaser shall
furnish Seller with a written statement of objections, if any, to title to the
Property (“Objections”). If an update or endorsement to the Title Commitment
delivered to Purchaser or a revision to the Survey (“Title/Survey Update”)
discloses a title or Survey matter that was not disclosed in the Title
Commitment, on the Survey or in a previous Title/Survey Update, Purchaser may
deliver to Seller, within three (3) business days following Purchaser’s receipt
of the Title/Survey Update (“Title/Survey Update Review Period”) a written
Objection to such defect first disclosed on the Title/Survey Update accompanied
by a copy of the Title/Survey Update. Purchaser shall be deemed to have agreed
to accept title subject to all matters reflected in the Title Commitment and any
Title/Survey Update and to the state of facts shown on the Survey, other than
Objections that have been timely given, and provided that in no event shall
Purchaser be deemed to have agreed to accept title subject to (i) monetary
liens, encumbrances or security interests against Seller and/or the Property,
(ii) encumbrances that have been voluntarily placed against the Property by
Seller after the Effective Date without Purchaser’s prior written consent and
that will not otherwise be satisfied on or before the Closing or
(iii) exceptions that can be removed from the Title Commitment by Seller’s
delivery of a customary owner’s title affidavit (the foregoing subsections (i),
(ii), and (iii) are hereinafter collectively referred to as the “Seller’s
Required Removal Items”). All title matters and exceptions set forth in the
Title Commitment and any Title/Survey Update and the state of facts shown on the
Survey which are not Objections, or which are thereafter deemed to be accepted
or waived by Purchaser as hereinafter provided, other than the Seller’s Required
Removal Items, are hereafter referred to as the “Permitted Exceptions”.

 

-5-



--------------------------------------------------------------------------------

4.1.2 If Purchaser notifies Seller within the Title Review Period or the
Title/Survey Update Review Period, as applicable, of Objections, then within
three (3) business days after Seller’s receipt of Purchaser’s notice, Seller
shall notify Purchaser in writing (“Seller’s Title Response Notice”) of the
Objections which Seller agrees to satisfy at or prior to the Closing, at
Seller’s sole cost and expense, and of the Objections that Seller cannot or will
not satisfy. Failure by Seller to respond to Purchaser by the expiration of said
three (3) business day response period shall be deemed as Seller’s election not
to cure the Objections raised by Purchaser. Notwithstanding the foregoing,
Seller shall, in any event, be obligated to satisfy Seller’s Required Removal
Items. If Seller chooses not to satisfy all or any of the Objections that Seller
is not obligated to satisfy, Seller shall notify Purchaser thereof within the
allowed three (3) business day period, then Purchaser shall have the option to
be exercised within five (5) business days following Purchaser’s receipt of the
Seller’s Title Response Notice of either (i) terminating this Agreement by
giving written notice of termination to Seller, whereupon the rights of the
parties shall be as set forth in Section 3.3 hereof or (ii) electing to
consummate the purchase of the Project, in which case Purchaser shall be deemed
to have waived such Objections and such Objections shall become “Permitted
Exceptions” for all purposes hereunder. Failure by Purchaser to respond to
Seller by the expiration of said five (5) business day response period shall be
deemed its election to waive the applicable Objection(s), which shall become
“Permitted Exceptions”. If, at or prior to the Closing, Seller is unable or
unwilling to satisfy any Objections that Seller has agreed to satisfy in
Seller’s Title Response Notice, Purchaser shall have the sole and exclusive
option, at Purchaser’s sole discretion, Purchaser waiving all other rights or
remedies, to either (i) adjourn the Closing Date for up to seven (7) days to
allow Seller additional time to satisfy such Objections, (ii) terminate this
Agreement by giving written notice of termination to Seller, whereupon the
rights of the parties shall be as set forth in Section 3.3 hereof and Seller
shall be obligated to reimburse Purchaser for the actual out-of-pocket costs and
expenses incurred by Purchaser in connection with its investigation of the
Property and the transactions contemplated by this Agreement from and after the
date that Seller first agreed to satisfy the Objections, or (iii) close this
transaction in accordance with the terms and provisions hereof and accepting
title in its then existing condition with all matters set forth in the Title
Commitment or on the Survey (other than Seller’s Required Removal Items and
Objections that Seller has cured) being deemed to be Permitted Exceptions.

4.1.3 It is a condition to Purchaser’s obligation to close that the Title
Company shall issue to Purchaser an Owner’s Policy of Title Insurance in the
then-current form promulgated by the Texas Insurance Commission (“Title Policy”)
in the amount of the Purchase Price, insuring that Purchaser has good and
indefeasible fee simple title to the Property, subject only to (i) the Permitted
Exceptions, (ii) the terms of any of the closing documents, (iii) the printed
statutory exceptions promulgated by the Texas Insurance Commission, and
(iv) taxes, assessments, and municipal charges for the current year and
subsequent years, and containing the T-19.1 Comprehensive Owner’s Endorsement,
the T-23 Access Endorsement, the “Shortages in Area” modification, the
Arbitration Deletion Endorsement, to the extent the Project is made up of more
than one tract of land, a T-25 Contiguity Endorsement, and, to the extent
insured appurtenant easement rights are part of the Project, a T-25.1 Contiguity
Endorsement.

 

-6-



--------------------------------------------------------------------------------

Section 5. Closing Date. Provided that all of the conditions to Purchaser’s
obligation to close shall be satisfied, the sale contemplated by this Agreement
shall be consummated and closed through an escrow arrangement with the Title
Company on the date that is thirty (30) days following the expiration of the
Inspection Period or such earlier or later date as the parties may mutually
agree upon in writing (“Closing Date”). The terms and conditions of such escrow
arrangement shall be consistent with the terms of this Agreement and shall
otherwise be reasonably acceptable to Seller, Purchaser and the Title Company.
The consummation and the closing of the purchase and sale of the Project as
contemplated by this Agreement are herein referred to as the “Closing”.

Notwithstanding the foregoing, Purchaser shall have the right to extend the
Closing Date to a date that is thirty (30) days after the originally scheduled
Closing Date by delivering written notice to Seller no later than five
(5) business days prior to the previously-scheduled Closing Date and by
depositing an additional earnest money deposit of $75,000.00 (the “Extension
Deposit”) with Title Company on or prior to the previously-scheduled Closing
Date.

Section 6. “AS IS”; GROCERY RESTRICTION.

6.1 This Agreement and the Exhibits and Schedules attached hereto contain all
the terms of the agreement entered into between the parties, and Purchaser
acknowledges that neither Seller nor any representatives of Seller has made any
representations or held out any inducements to Purchaser, other than those
herein expressed. Without limiting the generality of the foregoing, Purchaser
has not relied on any representations or warranties of Seller other than as
expressly set forth herein, in either case express or implied, as to (i) the
current or future real estate tax liability, assessment or valuation of the
Property; (ii) the potential qualification of the Property for any and all
benefits conferred by federal, state or municipal laws, whether for subsidies,
special real estate tax treatment, insurance, mortgages, or any other benefits,
whether similar or dissimilar to those enumerated; (iii) the availability of any
financing for the purchase, alteration, rehabilitation or operation of the
Property from any source, including but not limited to, state, city, or federal
government or any institutional lender; (iv) the nature and condition of the
Property, including but not by way of limitation, the water, soil, geology and
the suitability thereof, and of the Property, for any and all activities and
uses which Purchaser may elect to conduct thereon, income to be derived
therefrom or expenses to be incurred with respect thereto and any obligations or
any other matter or thing relating to or affecting the same; (v) the manner of
construction and condition and state of repair or lack of repair of any
improvements located thereon; (vi) the nature and extent of any easement,
right-of-way, lease, possession, lien, encumbrance, license, reservation,
condition or otherwise, or (vii) the nature and extent of any easement,
right-of-way, lease, possession, lien, encumbrance, license, reservation,
condition or otherwise, or (viii) compliance with any applicable law, rule or
regulation, building code, zoning code and Environmental Law (defined in
Section 8.1.17).

 

-7-



--------------------------------------------------------------------------------

EXCEPT FOR THE SELLER REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN OR IN ANY
OF THE DOCUMENTS DELIVERED AT CLOSING, SELLER HAS NOT MADE AND DOES NOT MAKE,
ANY REPRESENTATIONS, WARRANTIES OR COVENANTS OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, WITH RESPECT TO THE QUALITY OR CONDITION
OF THE PROPERTY, THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND
USES WHICH PURCHASER MAY CONDUCT THEREON, COMPLIANCE BY THE PROPERTY WITH ANY
LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY
OR HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND
SPECIFICALLY, EXCEPT FOR THE SELLER REPRESENTATIONS AND WARRANTIES SET FORTH
HEREIN OR IN ANY OF THE DOCUMENTS DELIVERED AT CLOSING, SELLER DOES NOT MAKE ANY
REPRESENTATIONS REGARDING HAZARDOUS WASTE, AS DEFINED BY THE LAWS OF THE STATE
OF TEXAS AND ANY REGULATIONS ADOPTED PURSUANT THERETO OR THE U. S. ENVIRONMENTAL
PROTECTION AGENCY REGULATIONS AT 40 C.F.R., PART 261, OR THE DISPOSAL OF ANY
HAZARDOUS WASTE OR ANY OTHER HAZARDOUS OR TOXIC SUBSTANCES IN OR ON THE
PROPERTY. Except for any claims Purchaser may have for a breach by Seller of any
of the Seller Representations and Warranties set forth herein or in any of the
documents delivered at Closing, Purchaser agrees to accept the Property at
Closing with the Property being in its present AS IS condition WITH ALL FAULTS.

PURCHASER ACKNOWLEDGES AND AGREES THAT PURCHASER IS EXPERIENCED IN THE
OWNERSHIP, DEVELOPMENT AND/OR OPERATION OF PROPERTIES SIMILAR TO THE PROPERTY
AND THAT PURCHASER PRIOR TO THE CLOSING WILL HAVE INSPECTED THE PROPERTY TO ITS
SATISFACTION AND IS QUALIFIED TO MAKE SUCH INSPECTION. PURCHASER ACKNOWLEDGES
THAT IT IS FULLY RELYING ON PURCHASER’S (OR PURCHASER’S REPRESENTATIVES’)
INSPECTIONS OF THE PROPERTY AND EXCEPT FOR THE SELLER REPRESENTATIONS AND
WARRANTIES SET FORTH HEREIN OR IN ANY OF THE DOCUMENTS DELIVERED AT CLOSING, NOT
UPON ANY STATEMENT (ORAL OR WRITTEN) WHICH MAY HAVE BEEN MADE OR MAY BE MADE (OR
PURPORTEDLY MADE) BY SELLER OR ANY OF ITS REPRESENTATIVES. PURCHASER
ACKNOWLEDGES THAT PURCHASER HAS (OR PURCHASER’S REPRESENTATIVES HAVE), OR PRIOR
TO THE CLOSING WILL HAVE, THOROUGHLY INSPECTED AND EXAMINED THE PROPERTY TO THE
EXTENT DEEMED NECESSARY BY PURCHASER IN ORDER TO ENABLE PURCHASER TO EVALUATE
THE CONDITION OF THE PROPERTY AND ALL OTHER ASPECTS OF THE PROPERTY (INCLUDING,
BUT NOT LIMITED TO, THE ENVIRONMENTAL CONDITION OF THE PROPERTY); AND, EXCEPT
FOR THE SELLER REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN OR IN ANY OF THE
DOCUMENTS DELIVERED AT CLOSING, PURCHASER ACKNOWLEDGES THAT PURCHASER IS RELYING
SOLELY UPON ITS OWN (OR ITS REPRESENTATIVES’) INSPECTION, EXAMINATION AND
EVALUATION OF THE PROPERTY. PURCHASER HEREBY EXPRESSLY ASSUMES ALL RISKS,
LIABILITIES, CLAIMS, DAMAGES AND COSTS (AND AGREES THAT SELLER SHALL NOT BE
LIABLE FOR ANY SPECIAL, DIRECT, INDIRECT, CONSEQUENTIAL, OR OTHER DAMAGES)
RESULTING OR ARISING FROM OR RELATED TO THE OWNERSHIP, USE, CONDITION, LOCATION,
MAINTENANCE, REPAIR OR OPERATION OF THE PROPERTY ATTRIBUTABLE TO THE PERIOD FROM
AND AFTER THE DATE OF CLOSING EXCEPT ANY CLAIM THAT PURCHASER MAY HAVE ARISING
FROM A BREACH OF ANY OF THE SELLER REPRESENTATIONS AND WARRANTIES SET FORTH
HEREIN OR IN ANY OF THE DOCUMENTS DELIVERED AT CLOSING. PURCHASER EXPRESSLY
WAIVES (TO THE EXTENT ALLOWED BY APPLICABLE LAW) ANY CLAIMS UNDER FEDERAL, STATE
OR OTHER LAW THAT PURCHASER MIGHT OTHERWISE HAVE AGAINST SELLER RELATING TO THE
USE, CHARACTERISTICS OR CONDITION OF THE PROPERTY EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED BY THIS CONTRACT AND EXCEPT ANY CLAIM THAT PURCHASER MAY
HAVE ARISING FROM A BREACH OF ANY OF THE SELLER REPRESENTATIONS AND WARRANTIES
SET FORTH HEREIN OR IN ANY OF THE DOCUMENTS DELIVERED AT CLOSING. REPAIRS PAID
FOR BY SELLER PURSUANT TO THIS CONTRACT, IF ANY, SHALL BE DONE WITHOUT ANY
WARRANTY OR REPRESENTATION BY SELLER, AND SELLER HEREBY EXPRESSLY DISCLAIMS ANY
WARRANTY OR REPRESENTATION OF ANY KIND WHATSOEVER IN CONNECTION WITH SUCH
REPAIRS. The Deed shall contain a reference to the provisions of this
Section 6.1, as reflected in Exhibit “F”.

 

-8-



--------------------------------------------------------------------------------

Nothing in this Section 6.1 shall be deemed to limit (i) Seller’s liability as
expressly provided in this Agreement with respect to Seller’s representations,
warranties, covenants and indemnities that survive the Closing or (ii) Seller’s
liability under the documents executed and delivered by Seller at the Closing.

6.2 The Property shall be conveyed at Closing subject to the following grocery
restriction (the “Grocery Restriction”), which shall be included in the deed:

“The Property shall not be used directly or indirectly for the conduct of a food
store or food department or for the storage, display, or sale of food, edible
groceries, pet food, pharmaceutical products, health and beauty products,
vitamins, herbs, nutritional supplements, bakery and deli products, frozen
foods, produce, meat, seafood, dairy items, wine, malt, alcoholic or
nonalcoholic beverages, greeting cards, gift wrapping supplies, party products,
or gasoline (this provision being referred to herein as the “Restriction” and
the foregoing items being collectively referred to herein as the “Restricted
Items”); provided, however that the Restriction shall not apply to the
following:

(i) the sale in connection with the operation of a restaurant (including ice
cream, yogurt, or smoothie shops) of prepared food and/or non-alcoholic
beverages for on-premises and/or off-premises consumption and the sale of
alcoholic beverages for on-premises consumption; provided that such restaurant
is not operated in connection with any other use or operation of the Property
that violates the Restriction, and further provided that the operation of a
meals-to-go business such as that currently operated as “Eatzi’s”, “Luby’s
Meals-to-Go” and “Dean and Deluca’s” shall not be permitted;

 

-9-



--------------------------------------------------------------------------------

(ii) one liquor store, provided that (a) the total floor area of such store does
not exceed 3,000 square feet, (b) the sale of wine is limited to the lesser of
25% of the total floor area of the store or 750 square feet, and (c) no more
than 500 square feet of the floor space within such liquor store is used
directly or indirectly for the sale to the public in general food or edible
groceries;

(iii) one card or stationery store, provided the total floor area of such store
does not exceed 4,000 square feet;

(iv) one party supply store, provided that the total floor area of such store
does not exceed 1,500 square feet;

(v) one non-discount vitamin, herbal or nutritional supplement store, provided
the total floor area of such store does not exceed 2,000 square feet;

(vi) one coffee or tea shop, provided the total floor area of such store does
not exceed 1,800 square feet;

(vii) two baked goods (i.e., donuts, kolaches, bread and/or sandwiches) store,
provided the total floor area of such store does not exceed 4,000 square feet in
the aggregate;

(viii) one beauty supply store, provided that the total floor area of such store
does not exceed 4,000 square feet;

(ix) one weight loss store, provided that the total floor area of such store
does not exceed 2,000 square feet, or

(xi) the incidental sale of Restricted Items by a store whose principal business
is not a food store, in which such store the total area devoted to Restricted
Items shall not exceed the lesser of five percent (5%) of the total floor area
of such store or five hundred (500) square feet.

Notwithstanding the foregoing, in the event Grantor ceases operation of a
grocery store or supermarket within two (2) miles of the Property for a period
of nine (9) months or more, and such closure is not due to repairs, remodeling,
or rebuilding, none of the foregoing shall apply and, instead, the only
restriction upon the Property shall be the Limited Restriction, as defined
below.

The Limited Restriction shall be defined as follows: The Property shall not be
used directly or indirectly for the conduct of a food store or food department
or for the storage, display, or sale of food, edible groceries, or
pharmaceutical products, provided, however, the incidental sale of products
restricted under the Limited Restriction by a store whose principal business is
not a food store shall be permissible. As used in the foregoing sentence only,
“incidental sale” means the total area devoted to such items shall not exceed
the lesser of: ten percent (10%) of the total floor area of such store or one
thousand (1,000) square feet.

 

10



--------------------------------------------------------------------------------

Further, notwithstanding the foregoing, for so long as Kohl’s Texas, L.P., or
any affiliate thereof shall remain the occupant of the building on the Property,
with respect to that store, (i) the limitations or restrictions on the sale of
health and beauty products shall not apply, and (ii) there shall be no
limitations or restrictions on the sale of candy, cookies, gum, nuts, dietetic
foods, ice cream, popcorn, soft drinks, non-alcoholic beverages and other items
of food (except fresh meat, poultry, seafood and produce), provided that the
display area for such items shall not exceed 1,000 square feet and the sale of
such items shall not be conducted in the form of a of the operation of a food
store, but rather shall be incidental to the operation of a Kohl’s department
store in a manner consistent with the majority of its other stores in the State
of Texas.

The Restriction shall be for the benefit of and enforceable by Grantor and its
respective successors, assigns and affiliates, and shall run with the land and
be binding upon Grantee and Grantee’s successors, assigns and tenants for a
period of fifty-five (55) years from the date of this Deed; provided, however,
that the Restriction shall not apply to Grantor or an affiliated entity of
Grantor in the event Grantor or an affiliated entity of Grantor shall ever
become the owner or tenant of the property, and further provided, that in the
event Grantor ceases to actively operate one or more grocery stores or
supermarkets within the greater San Antonio market for a continuous period of
six (6) months, this Restriction shall terminate and be of no further force or
effect. In such case, although the termination described herein shall be
self-operative, Grantor shall deliver to Grantee a fully executed and notarized
termination thereof, in recordable form, upon Grantee’s written request
therefor.”

The provisions of this Section 6 shall survive the Closing and conveyance of
title to the Property.

Section 7. Satisfaction of Liens. If at the Closing there are any liens on the
Property which Seller is obligated to pay and discharge, Seller shall have the
right to instruct the Title Company to use any cash portion of the Purchase
Price to satisfy the same. Provided that Seller shall have delivered to the
Title Company at or before the Closing acceptable pay-off letters from any lien
holders verifying the amounts to be paid at Closing to satisfy and release such
liens of record and Seller authorizes the Title Company to use the Purchase
Price (or a portion thereof) to pay such liens, such that the Title Company will
issue at Closing the Title Policy without exception thereto, then the mere
existence of any such liens to be satisfied and released out of the Purchase
Price shall not be deemed unsatisfied Objections to title.

 

-11-



--------------------------------------------------------------------------------

Section 8. Representations, Warranties and Covenants.

8.1 Seller hereby represents, warrants and covenants for the sole, exclusive and
limited benefit of Purchaser as of the Effective Date and as of the Closing as
follows:

8.1.1 Seller is a Texas limited partnership duly organized, validly existing and
in good standing under the laws of the State of Texas and is entitled to and has
all requisite power and authority to own and operate its assets as they are
presently owned and operated, to enter into this Agreement and to carry out the
transactions contemplated hereby.

8.1.2 The execution of this Agreement by Seller, the consummation of the
transactions herein contemplated, and the execution and delivery of all
documents to be executed and delivered by Seller, have been or will be duly
authorized by all requisite action on the part of Seller and this Agreement has
been and all documents to be delivered by Seller pursuant to this Agreement,
will be, duly executed and delivered by Seller and is or will be, as the case
may be, binding upon and enforceable against Seller in accordance with their
respective terms.

8.1.3 Neither the execution of this Agreement nor the carrying out of the
transactions contemplated herein will result in any violation of or be in
conflict with the instruments pursuant to which Seller was organized and/or
operates, or any applicable law, rule or regulation of any Governmental
Authority, or of any instrument or agreement to which Seller is a party, nor
will it result in the creation or imposition of any lien on the Project nor will
it result in the termination or the right to terminate any agreement to which
Seller is a party or which affects the Project and no consent or approval of any
third party is required for the execution of this Agreement by Seller or the
carrying out by Seller of the transactions contemplated herein.

8.1.4 Intentionally Omitted.

8.1.5 Attached hereto as Schedule “1.5” is the Lease Schedule which identifies
all Tenant Leases in effect at the Project and contains a rent roll, aged
receivables report and list of Tenant security deposits. There are no Leases or
other tenancies for any space in the Property other than those set forth on the
Lease Schedule. Seller has delivered (or will promptly deliver after request by
Purchaser to the extent in Seller’s possession or control), true, correct,
complete and legible copies of each Lease (including all guarantees, amendments,
letter agreements, addenda and/or assignments thereof) and subleases, if any,
and any other agreements between Seller (or any affiliate of Seller) and a
Tenant (or any affiliate of Tenant) described in the Lease Schedule.

Except as expressly set forth on the Lease Schedule:

(A) no Tenant has made any written claim or, to Seller’s knowledge, has any
other claim, whether or not in writing: (i) that Seller has defaulted in
performing any of its obligations under any of the Leases which has not
heretofore been cured, (ii) that any condition exists which with the passage of
time or giving of notice, or both, would constitute any such default, (iii) that
such Tenant is entitled to any reduction in, refund of, or counterclaim, offset,
allowance, credit, rebate, concession or deduction against, or is otherwise
disputing, any rents or other charges paid, payable or to become payable by such
Tenant, including but not limited to CAM and other similar charges, or (iv) that
such Tenant is entitled to cancel its Lease or to be relieved of its operating
covenants thereunder. No Tenant has given Seller any written notice of its
intention to terminate its Lease or requesting a reduction or abatement of rent
or requesting consent to assign or terminate its Lease;

 

-12-



--------------------------------------------------------------------------------

(B) all of the Leases are valid and are in full force and effect in accordance
with their terms, and there is no default by the landlord or by any Tenant
thereunder including, without limitation, default by a Tenant in the payment of
rent, additional rent or other charges due and payable under the Leases. Seller
has not sent a notice of termination with respect to any of the Leases;

(C) the Leases have not been modified, amended or supplemented and there are no
other agreements or commitments (oral or written) between Seller and any of the
Tenants;

(D) (i) no construction, alteration, decoration or other work remains to be
performed under any Lease by the landlord thereunder and (ii) all construction
allowances or other sums to be paid to any Tenants have been paid in full. There
are no written promises, understandings or commitments between Seller and any
person or entity with respect to the foregoing which would be binding upon
Purchaser other than those contained in the documents comprising the Leases
listed in Schedule “1.5” hereof;

(E) all brokerage commissions and other compensation and fees payable by reason
of the Leases (including, without limitation, any renewals or expansions) have
been fully paid. There exists no exclusive or continuing leasing or brokerage
agreements as to any premises in the Property;

(F) as of the Effective Date, no Tenant has paid any rent for any period of more
than thirty (30) days in advance;

(G) each Tenant is now in possession of the premises leased to it under its
Lease;

(H) Intentionally Omitted;

(I) no renewal, extension or expansion options have been granted to any Tenant,
except as set forth in such Tenant’s Lease;

(J) Seller has the sole right to collect rent under each Lease and such right
has not been assigned, pledged, hypothecated, or otherwise encumbered in any
manner that will survive the Closing;

(K) Intentionally Omitted;

 

-13-



--------------------------------------------------------------------------------

(L) except for any security deposits as shown on Schedule 1.5, there are no
security deposits that have been deposited with Seller or otherwise chargeable
to Seller’s account by any party under the Leases;

(M) no fact or circumstance exists which would entitle any Tenant to any free
rent periods or rental abatements, concessions and other inducements for any
period subsequent to Closing; and

(N) Intentionally Omitted.

8.1.6 Attached hereto as Schedule “1.8” is a list of all REAs and attached
hereto as Schedule “1.10” is a list of all Contracts. All amounts due and
payable under the REAs and Contracts have been paid and Seller has not received
written notice of default under any of the REAs or any of the Contracts nor, to
Seller’s knowledge, are any parties in default under any of the REAs or any of
the Contracts.

8.1.7 There are no actions, suits or other proceedings by any person, firm,
corporation, Tenant or by any Governmental Authority now pending or, to Seller’s
knowledge, threatened against or affecting the Project or any part thereof,
except those which are described on Schedule “8.1.7” nor, to Seller’s knowledge,
are there any investigations pending or threatened against or affecting the
Project by any Governmental Authority, except those which are described on
Schedule “8.1.7”.

8.1.8 Intentionally Omitted.

8.1.9 Seller has no knowledge of any pending or threatened eminent domain
proceedings affecting the Property, in whole or in part. Seller has not and will
not, without the prior written consent of Purchaser, take any action before any
Governmental Authority, the object of which would be to change the present
zoning of or other land-use limitations, upon the Property, or any portion
thereof, or its potential use, and, to Seller’s knowledge, there are no pending
proceedings, the object of which would be to change the present zoning or other
land-use limitations.

8.1.10 To Seller’s knowledge, there are no persons having any rights or
asserting any claims for occupancy or possession of the Property, except Seller,
the Tenants, as tenants only under the Leases, and benefited parties under any
easements of record, and no party has been granted by Seller any license, lease,
or other right of possession of the Property, or any part thereof, except the
Tenants under the Leases, benefited parties under any easement of record, and
the benefitted party pursuant to a sanitary sewer easement that Seller has
disclosed to Purchaser, as more particularly described in Section 25 below. The
Lease Schedule sets forth a list of all subtenants and concessionaires of
Tenants and assignees of Tenants known to or approved by Seller, if any.

8.1.11 Intentionally Omitted.

8.1.12 Intentionally Omitted.

 

-14-



--------------------------------------------------------------------------------

8.1.13 Intentionally Omitted.

8.1.14 Intentionally Omitted.

8.1.15 All bills and claims for labor performed on behalf of Seller or any
Tenants and materials furnished to Seller or any Tenants with respect to the
Property for all periods prior to the Closing Date have been (or prior to the
Closing Date will be) paid in full.

8.1.16 Intentionally Omitted.

8.1.17 Except as may be disclosed in the Property Information, Seller is not
aware of and has not received any written notice from any Governmental Authority
of the violation of any Environmental Laws (as hereinafter defined).
“Environmental Laws” means all laws or regulations which relate to the
manufacture, processing, distribution, use or storage of Hazardous Materials (as
hereinafter defined). “Hazardous Materials” shall mean any flammables,
explosives, radioactive materials, hazardous wastes, hazardous and toxic
substances or related materials, asbestos or any material containing asbestos
(including, without limitation, vinyl asbestos tile), or any other substance or
material, defined as a “hazardous substance” by any federal, state, or local
environmental law, ordinance, rule or regulation including, without limitation,
the Federal Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended, the Federal Hazardous Materials Transportation Act, as
amended, the Federal Resource Conservation and Recovery Act, as amended, and the
rules and regulations adopted and promulgated pursuant to each of the foregoing.

8.1.18 Intentionally Omitted.

8.1.19 Intentionally Omitted.

8.1.20 Intentionally Omitted.

8.1.21 Except as may be provided in the Leases, there are no options to purchase
or rights of first refusal affecting or relating to the Property or any portion
thereof.

8.1.22 Intentionally Omitted.

8.1.23 Seller has not received any written notice that the Property is in
violation in any material respect of any federal, state or local governmental
order, regulation, statute, code or ordinance (including, without limitation,
The Americans With Disabilities Act and zoning laws, regulations and ordinances)
dealing with the ownership, use, construction, operation, safety or maintenance
thereof. Seller has not received notice of any violation of any restriction,
condition or agreement contained in any easement, restrictive covenant or any
similar instrument or agreement affecting the Property or any portion thereof.
Notwithstanding the foregoing, Seller has brought to Purchaser’s attention the
fact that the pylon sign along Loop 1604 has six sign panels instead of the five
sign panels that are permitted by the Kohl’s REA.

 

-15-



--------------------------------------------------------------------------------

8.1.24 To Seller’s knowledge, the Property Information delivered to Purchaser
pursuant to Section 3.1 includes all of the materials in Seller’s possession
related to the ownership and operation of the Property that are relevant and
material to Purchaser’s inspections of the Property and its future operation.

As used in this Agreement, the term “Seller’s knowledge” means the current,
actual knowledge (as opposed to constructive, deemed, or imputed knowledge) of
Jodi Kirksey, without duty of investigation or inquiry, acting solely in her
capacity as Director of Shopping Center Development, and not any other employee,
officer, director, shareholder, or agent of Seller or any affiliate of Seller.
Seller represents and warrants that Jodi Kirksey is the person within Seller’s
organization having the most comprehensive knowledge of the matters set forth in
this Section 8.1. Nothing herein shall impose any personal liability on
Ms. Kirksey for the inaccuracy of any representation or warranty.

The representations and warranties of Seller in this Agreement are the sole
representations and warranties of Seller with respect to the transaction
contemplated by this Agreement. Seller makes no representation or warranty other
than those expressly set forth herein and those made in the documents delivered
at Closing.

8.2 Purchaser hereby warrants and represents for the sole, exclusive and limited
benefit of Seller as of the Effective Date and as of the Closing, as follows:

(a) Purchaser is and will continue at all times to be until the Closing an
entity, duly and validly existing in the state of its formation.

(b) The execution of this Agreement by Purchaser, the consummation of the
transactions herein contemplated, and the execution and delivery of all
documents to be executed and delivered by Purchaser, have been or will be, prior
to the Closing, duly authorized by all requisite action on the part of Purchaser
and this Agreement has been, and all documents to be delivered by Purchaser
pursuant to this Agreement, will be, duly executed and delivered by Purchaser
and is or will be, as the case may be, binding upon and enforceable against
Purchaser in accordance with their respective terms;

(c) Neither the execution of this Agreement nor the carrying out by Purchaser of
the transactions contemplated herein will result in any violation of or be in
conflict with the instruments pursuant to which Purchaser was organized and/or
operates, or any applicable law, rule or regulation of any Governmental
Authority, or of any instrument or agreement to which Purchaser is a party and
no consent or approval of any third party is required for the execution of this
Agreement by Purchaser or the carrying out by Purchaser of the transactions
contemplated herein.

8.3 All of the representations and warranties set forth in Sections 8.1 and 8.2
shall survive the Closing; provided however, any claim for a violation or
alleged violation thereof shall be asserted within nine (9) months following the
Closing in a written notice giving reasonable details of the claims and, if not
so asserted within such time, there shall be no further liability with respect
thereto. The provisions of this Section 8.3 shall survive the Closing.

 

-16-



--------------------------------------------------------------------------------

Section 9. Operation of Property Prior to Closing; Exclusivity.

9.1 From the Effective Date until the Closing or sooner termination of this
Agreement, Seller covenants as follows: (a) Seller shall continue to operate the
Project in the manner in which it presently operates the Project; (b) Seller
will maintain the existing insurance covering the Property or if any of such
policies is expiring such policies shall be replaced with new policies
containing the same coverage; (c) Seller shall not place any mortgage or any
other encumbrance, easement, covenant, condition, right-of-way or restriction on
the Property, amend or modify any such instrument, or voluntarily take any other
action that materially and adversely affects title to the Property as same
exists on the Effective Date, and Seller will not remove any of the Fixtures
unless it replaces the same with Fixtures of the same quality; (d) Seller will
continue to maintain the Project in its present order and condition, make all
necessary repairs and replacements thereto and deliver the Project at the
Closing in substantially the same condition it is in on the Effective Date,
reasonable wear and tear and damage by fire or other casualty excepted;
(e) Seller will give prompt written notice to Purchaser of any fire or other
casualty affecting the Property after the Effective Date; (f) Seller will
deliver to Purchaser, promptly after receipt by Seller, a copy of (i) all
current written default and other material notices to and from Tenants; (ii) all
current written default and other material notices from the service providers
under any Contracts; and (iii) all written notices of any violations issued to
Seller by Governmental Authorities with respect to the Property and any other
material notices received from any Governmental Authority with respect to the
Property; (g) intentionally omitted; (h) Seller shall not alter, amend or become
a party to any new Contract unless the Contract is terminable within thirty
(30) days after the Closing of the Project and such termination can occur
without penalty or other cost to Purchaser; (i) Seller shall not terminate any
Lease; (j) Seller will not apply any security deposits held by Seller under any
of the Leases; (k) Seller shall perform its obligations under all Leases, REAs
and Contracts; (l) Seller shall not settle any condemnation claim or insurance
casualty claim without Purchaser’s prior written consent not to be unreasonably
withheld or delayed; and (m) Seller shall immediately notify Purchaser if Seller
receives notice or knowledge of any information that would result in a
misrepresentation under Section 8.1 hereof.

9.2 Seller covenants on or prior to the Closing to pay or satisfy all
commissions or referral fees with respect to all Leases listed on Schedule “1.5”
hereto. Seller shall also pay or satisfy any commission or referral fee with
respect to any new Lease consented to in writing by Purchaser pursuant to the
provisions of Section 9.3 hereof. The provisions of this Section shall survive
Closing.

9.3 From the Effective Date until the Closing or sooner termination of this
Agreement, Seller shall not enter into any new Lease without the prior written
approval of Purchaser (which shall not be unreasonably withheld, delayed or
conditioned) nor shall it amend, modify, extend or terminate any Lease or grant
any rent abatement or concessions to existing tenants without the prior written
approval of Purchaser (which shall not be unreasonably withheld, delayed or
conditioned) unless such renewal of a Lease or amendment, modification or
termination or rent abatement or concession is expressly provided for in an
existing Lease as of the Effective Date and Seller provides Purchaser with
written notice of its intent to amend, modify, extend or terminate such Lease.
Seller shall notify Purchaser of any proposed amendment, modification or
termination of a Lease or any proposed new Lease in writing, including the
identity of the proposed tenant, together with a summary of the terms thereof in
reasonable detail, and Purchaser shall notify Seller in writing within five
(5) business days of receipt of its consent thereto or of any objections thereto
together with the reasons therefor. In the event Purchaser shall not notify
Seller whether or not Purchaser consents to any such amendment, modification or
termination of a Lease or any such new Lease within five (5) business days
following Purchaser’s receipt of Seller’s notification thereof, such amendment,
modification or termination of a Lease or such new Lease shall be deemed
approved by Purchaser. Between the Effective Date and Closing or the earlier
termination of this Agreement, Seller will not consent to any request by a
Tenant for permission to assign its Lease or sublet its leased premises (or any
part thereof) to the extent Seller, as landlord, has the right to approve or
consent to such assignment or subletting without obtaining Purchaser’s prior
written consent thereto.

 

-17-



--------------------------------------------------------------------------------

9.4 As of the Closing all unleased tenant spaces in the Center shall be in their
“as-is,” raw shell condition.

9.5 From the Effective Date until the Closing or sooner termination of this
Agreement, Seller agrees that neither Seller nor any agent, partner or
subsidiary or affiliate of Seller shall be permitted to accept or entertain
offers, negotiate, solicit interest or otherwise enter into discussions
involving the sale, joint venture, financing, disposition or other transaction
involving the Property.

Section 10 Conditions to Obligations to Close. The obligations of Purchaser to
consummate the transactions contemplated herein shall be subject to the
fulfillment of the following conditions (“Purchaser’s Conditions”), any of which
may be waived by Purchaser in its sole and absolute discretion:

10.1 The representations and warranties of Seller made herein shall be true and
correct in all material respects, Seller shall have performed all covenants and
agreements made herein and Seller shall have delivered to Purchaser all of the
closing documents required pursuant to Section 11.1 hereof.

10.2 Purchaser’s receipt of the Required Tenant Executed Estoppels (as
hereinafter defined).

10.3 Intentionally Omitted.

10.4 Delivery of possession of the Property to Purchaser subject only to the
Permitted Exceptions and to the rights of Tenants under the Leases, as tenants
only.

10.5 Intentionally Omitted.

10.6 As of the Closing Date, no Tenant shall have (a) filed a petition in
bankruptcy, (b) been adjudicated insolvent or bankrupt, (c) petitioned a court
for the appointment of any receiver of or trustee for it or any substantial part
of its property, (d) commenced any proceeding under any reorganization,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, (e) become the subject of
an involuntary bankruptcy petition, (f) vacated its leased premises, or (g) had
its Lease terminated. There shall not have been commenced and be pending against
any Tenant any proceeding of the nature described in the first sentence of this
subparagraph. No order for relief shall have been entered with respect to any
Tenant under the Federal Bankruptcy Code.

 

-18-



--------------------------------------------------------------------------------

10.7 If there are any existing management agreements and/or leasing agreements
with respect to the Property, Seller shall deliver evidence of their
termination.

In the event any of the Purchaser’s Conditions shall not be satisfied as of the
Closing Date, Purchaser shall have the right at Purchaser’s sole discretion and
without limiting any other right or remedy of Purchaser, (i) to adjourn the
Closing Date for up to seven (7) days to allow Seller additional time to satisfy
Purchaser’s Conditions, or (ii) to terminate this Agreement by giving written
notice to Seller and receive a return of the Deposit and any amount owing under
Section 16.2 hereof, whereupon neither party shall have any further rights or
obligations hereunder except for any provisions of this Agreement that expressly
survive termination.

Section 11. Closing Documents.

11.1 At the Closing, Seller shall deliver the following documents to the Title
Company except for the Leases, Contracts and materials referred to in
Section 11.1.18, as to which delivery at Closing shall be coordinated with
Purchaser:

11.1.1 a special warranty deed in the form attached hereto as Exhibit “F”
executed by Seller and acknowledged by a notary public, subject only to the
Permitted Exceptions, reference to the “AS-IS” provision in this Agreement, and
Grocery Restriction set forth in Section 6;

11.1.2 a certified schedule executed by Seller in the form of the Lease Schedule
attached hereto as Schedule “1.5” updating and recertifying the information set
forth in the Lease Schedule attached hereto as Schedule “1.5”;

11.1.3 assignments of Seller’s interest in all the Leases in the form of Exhibit
“C-1” attached hereto and made a part hereof executed by Seller;

11.1.4 a notice to all Tenants advising them of the transfer of title to the
Property in the form of Exhibit “C-2” attached hereto and made a part hereof
executed by Seller;

11.1.5 bill of sale in the form of Exhibit “C-3” attached hereto and made a part
hereof executed by Seller;

11.1.6 an assignment transferring Seller’s right, title and interest in and to
Warranties, Approvals, Intangibles, and Development Materials, if any, in the
form of Exhibit “C-4” attached hereto and made a part hereof executed by Seller;

11.1.7 a certificate in the form of Exhibit “C-5” attached hereto and made a
part hereof executed by Seller;

 

-19-



--------------------------------------------------------------------------------

11.1.8 a FIRPTA Affidavit executed by Seller stating that Seller is not a
foreign person (as defined in Section 1445 of the Internal Revenue Code of 1986,
as amended, and the Regulations promulgated thereunder);

11.1.9 an assignment of the Contracts (other than those that Purchaser has
elected not to assume), in the form of Exhibit “C-6” attached hereto and made a
part hereof executed by Seller;

11.1.10 a notice letter in the form of Exhibit “C-7” attached hereto and made a
part hereof executed by Seller to each vendor under a Contract being assigned
advising the vendor of the transfer of the Property and the assignment and
assumption of the applicable Contracts;

11.1.11 an assignment executed by Seller and in recordable form of all of
Seller’s right, title and interest in and to the REAs;

11.1.12 a closing statement setting forth the Purchase Price and all closing
credits and adjustments expressly provided for in this Agreement (“Closing
Statement”) executed by Seller;

11.1.13 such authorization documentation of each party comprising Seller and
such other instruments and documents executed by Seller (including without
limitation, an owner’s affidavit of debts, liens, alterations and improvements,
possessory rights and actual possession) as shall be reasonably required by the
Title Company to consummate this transaction;

11.1.14 such other instruments and documents which shall be necessary in
connection with the transaction contemplated herein and which do not impose,
create, or potentially create any liability or expense upon Seller not expressly
required under this Agreement;

11.1.15 to the extent not previously delivered by Seller to Purchaser, the
Tenant Executed Estoppels, the REA Estoppels and any other documents
contemplated by Section 10; and

11.1.16 to the extent not previously delivered by Seller to Purchaser, all
documents necessary to conduct 2011 Tenant reconciliations as described in
Section 14 hereof including, without limitation, (a) a CAM reconciliation for
the period from January 1, 2011 to the Closing Date, (b) all architectural and
engineering plans and specifications relating to the Property in Seller’s
possession or control, and (c) all original Leases and Contracts, Approvals,
Warranties, and Development Materials. Seller’s obligation to provide the files
and materials listed herein shall survive the Closing.

 

-20-



--------------------------------------------------------------------------------

11.2 Seller shall diligently and in good faith endeavor to obtain and deliver to
Purchaser no later than five (5) business days prior to the Closing estoppel
certificates in the form of Exhibit “D-1” attached hereto and made a part hereof
(or in such form as may be prescribed under any Lease or in the customary form
used by any Tenant that is a national retailer, provided same are certified to
Purchaser and its successors and assigns) with the information therein approved
by Purchaser (“Estoppel Certificate”) duly executed by each of the Tenants of
the Property dated within thirty (30) days of the Closing Date. Within five
(5) business days after the Effective Date, Seller shall prepare Estoppel
Certificates for each of the Tenants and shall submit same to Purchaser for its
approval. Purchaser shall review the Estoppel Certificates provided by Seller
and shall notify Seller in writing whether same are approved and, if not
approved, shall set forth the corrections or changes required for any Estoppel
Certificate to be approved by Purchaser, within three (3) business days of
Seller’s submission of such Estoppel Certificates. Estoppel Certificates in the
form approved by Purchaser executed by Tenants and that (1) are dated not more
than thirty (30) days prior to the Closing Date, (2) have all blanks completed
or marked not applicable, as appropriate, (3) have all exhibits completed and
attached, as applicable, (4) do not indicate (x) any material discrepancy from
the Property Information, (y) any Lease amendment, assignment or subletting that
was not previously provided by Seller to Purchaser pursuant to Section 3.1 and
which is not reasonably acceptable to Purchaser, or (z) any adverse claim or
landlord default, and (5) if the Tenant’s obligations under the applicable Lease
have been guaranteed by another person or entity, also cover such guaranty and
are also signed by the guarantor(s) (items (1)-(5) being collectively referred
to herein as the “Estoppel Requirements”) are herein referred to as the “Tenant
Executed Estoppels”. In the event that Seller shall not have obtained Tenant
Executed Estoppels from those Tenants listed on Exhibit “D-2” annexed hereto
(collectively, the “Required Tenant Executed Estoppels”) by the Closing,
Purchaser shall have the right to (i) terminate this Agreement by giving written
notice of termination to Seller, whereupon the provisions of Section 3.3 hereof
with respect to a termination shall apply, (ii) adjourn the Closing Date for a
period not exceeding thirty (30) days to allow Seller additional time to obtain
the Required Tenant Executed Estoppels, or (iii) waive such condition precedent
and proceed to Closing. Seller agrees to forward any Tenant Executed Estoppels
received by Seller after Closing from a Tenant to Purchaser within three
(3) business days after Seller’s receipt of same. Additionally, Seller shall
diligently and in good faith endeavor to obtain and deliver to Purchaser prior
to the Closing executed estoppel certificates from the other parties to the REAs
listed on Schedule “1.8” in the form of Exhibit “C-8” attached hereto and made a
part hereof (the “REA Estoppels”). Purchaser hereby acknowledges and agrees
that, so long as Seller has discharged diligent and good faith efforts to obtain
the REA Estoppels, the failure to obtain such REA Estoppels prior to the Closing
shall not constitute a breach or default by Seller and, in such event, Purchaser
may either (i) terminate this Agreement, whereupon the provisions of Section 3.3
hereof with respect to a termination shall apply, or (ii) proceed to Closing
notwithstanding such failure.

11.3 At the Closing, Purchaser shall deliver the following documents in addition
to payment of the balance of the Purchase Price:

11.3.1 evidence reasonably satisfactory to Seller of Purchaser’s authority to
execute and deliver this Agreement and the documents to be delivered by it
pursuant thereto;

11.3.2 an instrument of assumption of all of Seller’s obligations under the
Leases in the form of Exhibit “C-1” executed by Purchaser;

 

-21-



--------------------------------------------------------------------------------

11.3.3 an instrument of assumption of all of Seller’s obligations under those
Contracts being assumed by Purchaser, in the form of Exhibit “C-6” executed by
Purchaser;

11.3.4 the Closing Statement executed by Purchaser;

11.3.5 a special warranty deed in the form attached hereto as Exhibit “F”
executed by Purchaser to evidence acceptance of such deed subject to the terms
and conditions thereof, and acknowledged by a notary public; and

11.3.6 such other instruments or documents which shall be necessary in
connection with the transaction herein contemplated and which do not impose,
create, or potentially create any liability or expense upon Purchaser not
expressly required under this Agreement.

Section 12. Brokerage. Seller and Purchaser mutually represent and warrant to
each other that there are no brokers, finders, or other parties that have been
involved by them in this transaction except Mike Leonard of Edge Real Estate
(“Broker”). Seller shall pay a commission to Broker with respect to the
transaction contemplated herein pursuant to a separate written agreement between
Seller and Broker, and Seller shall indemnify, defend and hold Purchaser
harmless against any costs, claims or expenses, including reasonable attorneys’
fees, arising out of any claim by Broker for such commission. Seller and
Purchaser shall indemnify, defend and hold harmless the other against any costs,
claims or expenses, including reasonable attorneys’ fees, arising out of the
breach of their respective representations and/or agreements hereunder. The
provisions of this Section shall survive the Closing.

Section 13. Notices. All notices or other communications hereunder to either
party shall be (i) in writing and shall be deemed to be given on the earlier to
occur of (a) actual receipt or (b) the third business day after deposit of both
the original and copy as provided below in a regularly maintained receptacle for
the United States mail, by registered or certified mail, return receipt
requested, postage prepaid, addressed as provided hereinafter, and
(ii) addressed:

 

If to Purchaser:

   c/o Cole Real Estate Investments    2555 East Camelback Road    Suite 400   
Phoenix, Arizona 85016    Attention: Legal Department    Telephone: 602-778-8700
   Facsimile Number: 480-449-7012

With a copy to:

   Snell & Wilmer L.L.P.    One Arizona Center    400 E. Van Buren Street   
Phoenix, AZ 85004    Attn: Kevin T. Lytle    Telephone: 602-382-6065   
Facsimile Number: 602-382-6070

 

-22-



--------------------------------------------------------------------------------

If to Seller:

   HEB Grocery Company, LP    646 South Main Avenue    San Antonio, Texas 78204
   Attention: Jodi Kirksey    Telephone: 210-938-8290    Facsimile Number:
210-938-7788

With a copy to:

   Uhl, Fitzsimons & Jewett, PLLC    4040 Broadway, Suite 430    San Antonio,
Texas 78209    Attn: Shelly C. Jewett    Telephone: 210-829-1660    Facsimile
Number: 210-829-1641

Notices may also be given by overnight courier service, in which event, the
notice shall be deemed delivered on the next business day. A notice given by
facsimile is effective on the date it is sent even if the facsimile is not
received by the recipient as long as the sender has evidence of attempts to send
it to the correct number and also sends the notice by overnight courier.

Section 14. Prorations and Costs.

14.1 Prorations. Purchaser and Seller shall apportion as of 12:01 a.m. on the
day of Closing, the items hereinafter set forth. Any errors or omissions in
computing apportionments at Closing shall be promptly corrected. The obligations
set forth in this Section 14 shall survive the Closing. The items to be adjusted
are:

14.1.1 all city, state, county, school, ad valorem taxes and other assessments
on the Property payable for the calendar year in which the Closing Date occurs
that are not paid or required to be paid by Tenants. If the current tax bill has
not been rendered by the date of the Closing, such assessments will be prorated
between the parties based on the latest assessed valuation and tax rate and the
proration adjusted when the tax bill for the year of Closing is rendered, at
which time the party owing any amount based on the adjusted proration shall
promptly make such payment to the other party. In calculating prorations, the
parties shall allocate to Purchaser the amount of any taxes or assessments that
accrue due to changes to the Property or leasing activities after Closing;

14.1.2 all base rent, percentage rent and additional rent and similar charges
payable with respect to the month in which the Closing Date occurs. To the
extent that Seller receives any base rent, percentage rent and/or other
additional rent or other charges after the Closing, the same shall be
immediately delivered to Purchaser to be applied in accordance with the terms of
this Section 14.1.2. Any base rent, additional rent or other charges received
from a Tenant after the Closing shall be applied in the following order of
priority:

 

-23-



--------------------------------------------------------------------------------

1. First, to any rents then owing for any calendar month or months following the
calendar month in which the Closing occurred (but not prepaid more than one
month in advance); and

2. Second, to the rents owing for the calendar month in which the Closing
occurred; and

3. Third, to rents owing for any calendar month or months preceding the calendar
month in which the Closing occurred until the Tenant, under the applicable
Lease, is current.

For a period of one hundred and eighty (180) days after the Closing, Purchaser
shall bill Tenants for all amounts due under their Leases accruing prior to the
Closing (including, without limitation, base rent, additional rent, percentage
rent or other Tenant charges for the year 2011) and shall use reasonable efforts
to collect from Tenants any base rent, additional rent, percentage rent or other
Tenant charges owing with respect to the period prior to the Closing. To the
extent delinquent amounts for base rents, additional rents, percentage rents and
other tenant charges for the period prior to the Closing (“Delinquent Rents”)
are collected by Purchaser, subject to clauses 1, 2 and 3 above, such amounts,
net of reasonable costs of collection, including, without limitation, reasonable
attorneys’ fees, shall be paid to Seller no later than thirty (30) days
following the date on which such amounts have been received by Purchaser or its
agent. Purchaser shall not be obligated to expend any funds or commence legal
proceedings to collect any Delinquent Rents. In no event shall Seller commence
any legal proceedings against any Tenant after the Closing with respect to any
Delinquent Rents.

At Closing, percentage rents shall be separately apportioned based on the
percentage rents actually collected by Seller. Such apportionment shall be made
separately for each Tenant who is obligated to pay percentage rent on the basis
of the fiscal year set forth in the Tenant’s Lease for the determination and
payment of percentage rent. Any percentage rent received from a Tenant after the
Closing shall be applied as follows: (a) Purchaser shall be entitled to a
prorata portion of such percentage rent payment based on the number of days
within the applicable percentage rent fiscal year period that Purchaser owned
the Project and (b) Seller shall be entitled to a prorata portion of such
percentage rent payment based on the number of days within the applicable
percentage rent period that Seller owned the Project.

No later than March 31, 2012 (the “Final Adjustment Date”), Seller and Purchaser
shall make a final adjustment in accordance with the provisions of this
Section 14.1 of percentage rent and other items of additional rents for which
final adjustments or prorations could not be determined at the Closing, if any,
because of the lack of actual statements, bills or invoices for the current
period, the year end adjustment of common area maintenance, taxes and like
items, the unavailability of final sales figures or amounts for percentage rent
or any other reason. Except to the extent otherwise provided in Section 14.1.3,
any net adjustment in favor of Purchaser or Seller is to be paid in cash by the
other no later than thirty (30) days after such final adjustment has been made.

 

-24-



--------------------------------------------------------------------------------

14.1.3 To the extent Tenants pay monthly estimates of common area maintenance
charges, central plant charges, taxes and similar expenses (collectively,
“Charges”) with an adjustment at the end of each fiscal year applicable to
Charges, they shall be prorated in accordance with this Section. Until the
adjustment described in this Section is made, all amounts received by Seller as
interim payments of Charges before the Closing Date shall be retained by Seller,
except that all interim payments received by either party for the month in which
the Closing Date occurs shall be prorated as between Seller and Purchaser based
upon the number of days in that month and the party receiving the interim
payment shall remit to (if received on or after the Closing Date) or credit (if
received before the Closing Date) the other party its proportionate share. All
amounts received by Purchaser as interim payments of Charges on or after the
Closing Date shall be retained by Purchaser until year-end adjustment and
determination of Seller’s allocable share thereof except to the extent provided
in Section 14.1.2 above. No later than the Final Adjustment Date, Seller’s
allocable share of actual Charges for Leases in effect as of the Closing Date
shall be determined by multiplying the total payments due from each Tenant for
such fiscal year (the sum of estimated payments plus or minus year-end
adjustments) by a fraction, the numerator of which is Seller’s actual cost of
providing common area maintenance services and taxes (as the case may be) prior
to the Closing Date (within that portion of the fiscal year prior to the Closing
Date in which the applicable Lease is in effect), and the denominator of which
is the cost of providing such services and paying such taxes for the entire
fiscal year (or that portion of the fiscal year in which the applicable Lease is
in effect). If, on the basis of amounts actually incurred and the estimated
payments received by Seller, Seller has retained amounts in excess of its
allocable share, it shall remit, within thirty (30) days after notice from
Purchaser of the excess owed Purchaser, such excess to Purchaser. If, on the
basis of the foregoing amounts, Seller has retained less than its allocable
share (the “Seller Shortfall”), Purchaser shall use reasonable efforts for a
period of ninety (90) days after the Final Adjustment Date to collect the Seller
Shortfall from the Tenants of the Property and, to the extent collected by
Purchaser, Purchaser shall promptly remit the Seller Shortfall, net of
reasonable costs of collection, including without limitation, reasonable
attorney’s fees, to Seller. Purchaser shall not be obligated to expend any funds
or commence legal proceedings to collect any Seller Shortfall. In no event shall
Seller commence any legal proceedings against any Tenant after the Closing with
respect to any Seller Shortfall.

14.1.4 All other income and all operating expenses of the Project for the
assumed Contracts and public utility charges and charges and/or payments under
the REAs with respect to the Project shall be prorated at the Closing effective
as of the Closing Date, and appropriate cash adjustments shall be made by
Purchaser and Seller. Seller and Purchaser shall cooperate to arrange for final
utility readings as close to the Closing Date as possible and the issuance of a
final bill to Seller with Purchaser being designated the billing party in lieu
of Seller for all utilities that may be in the name of Seller from and after the
Closing Date. Notwithstanding anything herein to the contrary, the management
agreement and leasing agreement, if any, for the Property shall be terminated as
of the Closing date and there shall be no apportionment of any fees or charges
thereunder.

14.1.5 At Closing, any prepaid rents and security deposits under the Leases
(together with any interest accrued thereon) shall be transferred to Purchaser
either directly or by way of a credit in favor of Purchaser.

 

-25-



--------------------------------------------------------------------------------

14.1.6 If, at Closing, the Property or any part thereof shall have been affected
by an assessment or assessments, which are or may become payable in annual
installments, of which the first installment is then a charge or lien, then for
the purposes of this Agreement, all the unpaid installments of any such
assessment due and payable in calendar years prior to the year in which the
Closing occurs shall be paid by Seller and all installments becoming due and
payable after the Closing shall be assumed and paid by Purchaser, except,
however, that any installments which are due and payable in the calendar year in
which the Closing occurs shall be adjusted pro rata. However, if such an
assessment or assessments shall be due in one lump sum payment, then to the
extent such assessment(s) is for improvements in place as of the date of this
Agreement, then such assessment(s) shall be paid by Seller but if such
assessment(s) is for improvements to be made subsequent to the date of Closing,
then the same shall be paid by Purchaser.

14.1.7 All unpaid tenant improvement costs or allowances, free rent periods or
rental abatements, concessions and other inducements and all brokerage
commissions relating to the Leases listed on Schedule “1.5” hereto, and any
amounts owing by Seller pursuant to Section 9.2 hereof, shall be the obligation
of Seller and shall be paid at Closing with evidence of payment delivered to
Purchaser at Closing or Purchaser shall receive a credit against the Purchase
Price for any such amount(s) not paid.

14.1.8 At Closing, Purchaser shall receive a credit against the Purchase Price
for (i) amounts paid to Seller by Tenants, merchants and other associations for
promotional funds, and other similar contributions or payments, and (ii) all
funds held by Seller with respect to outstanding gift certificates.

14.1.9 Notwithstanding anything to the contrary within, with respect to the Phat
Tran, dba Glamour Nail Spa Lease (the “Nail Lease”) only, at Closing Purchaser
shall receive a credit for the amount of the monthly estimated tax rent actually
paid by the Nail Lease Tenant to Seller for the calendar year 2011. There shall
be no further proration of taxes with respect to the Nail Lease; Purchaser shall
be entitled to collect all subsequent tax rent payments pursuant to the Nail
Lease, and to reconcile the full year as provided therein, and Seller shall have
no further rights or obligations with respect to taxes under the Nail Lease.

14.2 Purchaser’s Costs. Purchaser will pay:

14.2.1 The fees and disbursements of Purchaser’s counsel, inspecting architect,
engineer, environmental consultant and other consultants, if any;

14.2.2 One-half (1/2) of any closing escrow fees of the Title Company;

14.2.3 Any costs relating to extended coverage under the Title Policy, including
without limitation the “shortages in area” deletion;

14.2.4 Any costs relating to any financing obtained by Purchaser (including,
without limitation, any mortgage taxes and any additional title premiums (in
excess of what Seller is obligated to pay under Section 14.3.4) resulting from
obtaining a loan title policy;

 

-26-



--------------------------------------------------------------------------------

14.2.5 The cost of the Survey in excess of $5,000; and

14.2.6 If, and only if, Closing occurs, Purchaser shall credit Buyer an amount
equal to the attorneys’ fees incurred by Seller to negotiate this Agreement;
provided, however, such credit shall not exceed $10,000.00.

14.3 Seller’s Costs. Seller will pay:

14.3.1 The fees and disbursements of Seller’s counsel (subject to the credit
described in Section 14.2.5 hereof);

14.3.2 One-half (1/2) of any closing escrow fees of the Title Company;

14.3.3 Up to $5,000 toward the cost of the Survey;

14.3.4 The cost of standard coverage under the Title Policy;

14.3.5 The cost of releasing all liens, judgments and other encumbrances that
are to be released under this Agreement and of recording such releases; and

14.3.6 The cost to record the special warranty deed.

Section 15. Damage or Destruction Prior to Closing and Condemnation.

15.1 If prior to the Closing the Property is damaged or destroyed, but not
materially damaged or destroyed, by fire or other casualty, Purchaser shall be
required to perform this Agreement and shall be entitled to the property
insurance proceeds payable with respect thereto, less sums applied to
restoration of any improvements (the “Insurance Proceeds”) under the policies of
property insurance maintained by Seller (the “Seller Policies”), a credit
against the Purchase Price in the amount of any deductible under the Seller
Policies, and assignment at Closing of all unpaid claims and rights of Seller
under the Seller Policies. If the Property is materially damaged or destroyed by
fire or other casualty, Purchaser may terminate this Agreement on written notice
to Seller given within ten (10) business days after receiving notice of the
occurrence of such fire or casualty. If Purchaser shall exercise such option to
terminate, it shall be deemed that Purchaser terminated this Agreement pursuant
to Section 3.3 and the rights of the parties shall be as set forth therein. If
Purchaser does not exercise such option to terminate, this Agreement shall
remain in full force and effect in accordance with its terms and Purchaser shall
be entitled to the Insurance Proceeds, a credit against the Purchase Price in
the amount of the deductible under the Seller Policies, and assignment at
Closing of all unpaid claims and rights of Seller under the Seller Policies. For
purposes hereof, the Project shall be deemed “materially damaged or destroyed”
(i) if the reasonable estimated cost of restoration exceeds 10% of the Purchase
Price, (ii) if such damage or destruction will entitle any Tenant to terminate
its Lease or abate its rent in whole or in part, (iii) if the damage or
destruction is not covered by Seller’s insurance or if such insurance is not for
full replacement cost, or (iv) if Purchaser’s lender shall refuse to consummate
the loan to Purchaser as a result of such damage or destruction.

 

-27-



--------------------------------------------------------------------------------

15.2 In the event of any material taking or condemnation of the Property or any
part thereof with respect to which written notice of a proposed condemnation or
taking is received, a condemnation proceeding is commenced, a condemnation
proceeding is concluded or all or any part of the Property is conveyed in lieu
of condemnation between the Effective Date and the Closing, Purchaser shall have
the right to terminate this Agreement in which event it shall be deemed that
Purchaser terminated this Agreement pursuant to Section 3.3 hereof and the
rights of the parties shall be as set forth therein. In the event Purchaser does
not elect to terminate this Agreement, Seller shall assign to Purchaser, at the
Closing, all of Seller’s rights, title and interest in and to any condemnation
claim and/or award payable with respect to the Property or grant Purchaser a
credit against the Purchase Price equal to the amount of any condemnation award
paid to Seller.

Section 16. Remedies.

16.1 IF THE SALE IS NOT CONSUMMATED DUE TO ANY DEFAULT BY PURCHASER HEREUNDER,
THEN SELLER, AS ITS SOLE AND EXCLUSIVE REMEDY FOR PURCHASER’S DEFAULT, SHALL
RETAIN THE DEPOSIT, AS LIQUIDATED DAMAGES, THE PARTIES HAVING AGREED THAT
SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A FAILURE TO CONSUMMATE THIS SALE DUE
TO PURCHASER’S DEFAULT, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO
DETERMINE. AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE
CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT
IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT.
EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT
WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION. THE FOREGOING
SHALL BE DEEMED TO BE SELLER’S UNCONDITIONAL AND IRREVOCABLE ELECTION OF A
REMEDY FOR A DEFAULT BY PURCHASER UNDER THIS AGREEMENT.

16.2 Subject to the provisions of the last sentence of this Section 16.2, if
Seller shall default in its obligations under this Agreement for any reason
other than Purchaser’s default or the failure of Purchaser to satisfy any of the
conditions to Seller’s obligations herein, or if prior to Closing any of
Seller’s representations or warranties becomes untrue resulting in a material
and adverse effect on Seller or the Project, or if there is a failure of a
condition precedent set forth in Section 10 which is within the reasonable
control of Seller, the parties hereto agree that Purchaser’s sole and exclusive
remedy shall be limited either (a) to the termination of this Agreement as set
forth in Section 3.3 hereof, in which event Seller shall also reimburse
Purchaser for Purchaser’s actual out-of-pocket costs and expenses in connection
with its investigation of the Property and the transactions contemplated by this
Agreement in an amount not to exceed $50,000, or (b) to specific performance of
this Agreement.

 

-28-



--------------------------------------------------------------------------------

16.3 Notwithstanding anything herein to the contrary, in the event that Seller
willfully and intentionally defaults in its obligations under this Agreement for
the intended purpose of preventing Purchaser from purchasing the Project, or if
due to the voluntary and intentional acts of Seller specific performance is not
a commercially reasonable available remedy, Purchaser shall have the right to
pursue any remedy at law or in equity including, without limitation, a claim for
money damages, provided that Seller’s total liability shall not exceed the fair
market value of the Property. Prior to pursuing any remedy against Seller under
the terms of this Section 16.3, Purchaser shall give Seller not less than ten
(10) business days’ prior written notice and opportunity to cure the default.

16.4 The provisions of Sections 16.1, 16.2. and 16.3 hereof shall not limit any
rights or remedies that either party may have against the other after the
Closing with respect to those provisions of this Agreement that survive Closing
or the documents delivered pursuant to Sections 11.1 and 11.3 hereof.

Section 17. Reporting Requirements. Purchaser and Seller shall each deposit such
other instruments required to close the escrow and consummate the purchase and
sale of the Property in accordance with the terms hereof, including, without
limitation, an agreement designating the Title Company as the “Reporting Person”
for the transaction pursuant to Section 6045(e) of the Internal Revenue Code and
the regulations promulgated thereunder, and executed by Seller, Purchaser and
the Title Company, but in no event shall such instruments impose, create or
potentially create any liability for Seller or Purchaser not expressly provided
for herein. Such agreement shall comply with the requirements of Section 6045(e)
of the Internal Revenue Code and the regulations promulgated thereunder.

Section 18. Miscellaneous.

18.1 This Agreement constitutes the entire Agreement between the parties and
supersedes any other previous agreement, oral or written, between the parties.
This Agreement cannot be changed, modified, waived or terminated orally but only
by an agreement in writing signed by the parties hereto. This Agreement shall be
binding upon the parties hereto and their respective heirs, executors, personal
representatives and permitted successors and assigns provided that no assignment
may be made by Purchaser except in accordance with the provisions hereof.

18.2 In the event of a default by either party hereto which becomes the subject
of litigation, the losing party agrees to pay the reasonable legal fees of the
prevailing party. For purposes of this Section, a party will be considered to be
the “prevailing party” if (a) such party initiated the litigation and
substantially obtained the relief which it sought (whether by judgment,
voluntary agreement or action of the other party, trial, or alternative dispute
resolution process), (b) such party did not initiate the litigation and either
(i) received a judgment in its favor, or (ii) did not receive judgment in its
favor, but the party receiving the judgment did not substantially obtain the
relief which it sought, or (c) the other party to the litigation withdrew its
claim or action without having substantially received the relief which it was
seeking. The provision of this Section shall survive the Closing or the
termination of this Agreement.

 

-29-



--------------------------------------------------------------------------------

18.3 This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same original, and the execution of
separate counterparts by Purchaser and Seller shall bind Purchaser and Seller as
if they had each executed the same counterpart.

18.4 This Agreement shall be governed, construed and enforced in accordance with
the laws of the State of Texas.

18.5 The headings used in this Agreement are for convenience only and do not
constitute substantive matters to be considered in construing same.

18.6 The parties agree that neither this Agreement nor any memorandum or notice
thereof shall be recorded.

18.7 This Agreement may be assigned by Purchaser, in whole or in part and with
respect to all or certain portions of the Property, without the prior written
consent of the Seller to an Affiliate of Purchaser, provided that Seller shall
have received (i) no later than five (5) business days prior to the Closing Date
written notice of the name of the assignee and style of its signature block, and
(ii) no later than three (3) business days prior to the Closing Date an executed
copy of each assignment and assumption instrument pursuant to which Purchaser
assigns all of its right, title and interest in and to this Agreement to the
assignee(s) (including all rights to the Deposit) and the assignee(s) assume and
agree to be bound by all of the obligations of Purchaser under this Agreement.
As used herein, “Affiliate” means any legal entity that is directly or
indirectly through one or more intermediaries, controlled by or under common
control with Purchaser. As used in this paragraph only, the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies, whether through the ownership of voting securities,
by contract, or otherwise. No assignment of this Agreement shall release
Purchaser herein; provided, however, with respect to any assignment, if Closing
occurs the assigning party (but not the assignee) shall be relieved of all its
obligations arising under this Agreement before, on and after Closing. Any
assignment of this Agreement by Purchaser to a party other than an Affiliate is
effective only if approved in writing by Seller, such approval to be given or
denied in Seller’s sole, but reasonable, discretion.

18.8 Submission of this form of Agreement for examination shall not bind Seller
or Purchaser in any manner nor be construed as an offer to sell and no contract
or obligations of Seller or Purchaser shall arise until this Agreement is
executed by both Seller and Purchaser and delivery is made to each and the
Deposit has been made by Purchaser.

18.9 Each of the parties agrees that upon request from the other party following
the Closing and without further consideration, such party shall do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts or instruments as shall be reasonably requested
by a party in order to effect or carryout the transactions contemplated herein
provided same do not impose any obligations or liabilities upon the party not
contemplated in this Agreement. The provisions of this Section 18.9 shall
survive the Closing.

 

-30-



--------------------------------------------------------------------------------

18.10 If the final date of any period set forth herein (including, but not
limited to, the Closing Date) falls on a Saturday, Sunday or legal holiday under
the laws of the State of Arizona, Texas, or the United States of America, the
final date of such period shall be extended to the next day that is not a
Saturday, Sunday or legal holiday. The term “days” as used herein shall mean
calendar days, with the exception of “business days”, which term shall mean each
day except for any Saturday, Sunday or legal holiday under the laws of the State
of Arizona, Texas or the United States of America.

Section 19. Confidentiality. All Property Information provided by Seller or its
agents and representatives to Purchaser with respect to the Property
(“Confidential Information”) shall be treated as confidential information by
Purchaser, using the same degree of care with respect to the Confidential
Information as Purchaser employs with respect to its own proprietary or
confidential information of like importance. Notwithstanding the foregoing,
Purchaser may disclose Confidential Information (i) to its respective
consultants, investors, lenders, appraisers, attorneys, accountants, advisers,
and affiliates (collectively, “Related Parties”), provided the Purchaser shall
advise each parties of the confidential nature of such information and that such
parties are required to maintain the confidentiality thereof, and (ii) to the
extent Purchaser is required to disclose the same pursuant to a court order,
applicable laws or regulations or pursuant to a legal dispute between Purchaser
and Seller. Purchaser and the Related Parties shall not be obligated to keep
confidential any Confidential Information that (1) is already in the public
domain, (2) is or becomes generally available to the public other than as a
result of a disclosure by Purchaser, or (3) is or becomes available to Purchaser
on a non-confidential basis from a source other than Seller who, to Purchaser’s
knowledge, is not subject to a confidentiality agreement with, or other
obligation of secrecy to, Seller prohibiting such disclosure. Purchaser agrees
to indemnify and hold Seller harmless from and against any actual loss, injury,
damage, claim, lien, cost or expenses, including attorneys’ fees reasonably and
actually incurred, arising from a breach of the foregoing confidentiality
agreement. Purchaser’s obligations under the foregoing provisions of this
Section shall terminate on the earlier of (x) twelve months from the Effective
Date, or (y) the Closing Date.

Except as required by applicable law, Seller agrees that it shall not publicize
this transaction after the Closing without the prior written approval of
Purchaser. This provision shall survive Closing.

Section 20. Indemnity. Purchaser shall indemnify, hold harmless and defend
Seller, Seller’s affiliates, the partners, members, trustees, shareholders,
directors, officers, attorneys, employees and agents of each of them, and their
respective heirs, successors, personal representatives and assigns from any and
all demands, claims (including, without limitation, causes of action in tort),
legal or administrative proceedings, losses, liabilities, damages, penalties,
fines, liens, judgments, costs or expenses whatsoever (including, without
limitation, attorneys’ fees and costs), whether direct or indirect, known or
unknown, foreseen or unforeseen (collectively, “Claims”) that may arise on
account of or in any way be connected with any actions, suits, proceedings or
claims brought by third parties against Seller relating to any alleged events,
acts or omissions occurring with respect to the Property from and after the
Closing Date. Seller shall indemnify, hold harmless and defend Purchaser,
Purchaser’s affiliates, the partners, members, trustees, shareholders,
directors, officers, attorneys, employees and agents of each of them, and their
respective heirs, successors, personal representatives and assigns
(collectively, the “Indemnified Parties”) from any and all Claims that may arise
on account of or in any way be connected with any actions, suits, proceedings or
claims brought by third parties against Purchaser relating to any alleged
events, acts or omissions occurring with respect to the Property prior to the
Closing Date. The provisions of this Section shall survive Closing.

 

-31-



--------------------------------------------------------------------------------

Section 21. No Waiver. No covenant, term or condition of this Agreement other
than as expressly set forth herein shall be deemed to have been waived by Seller
or Purchaser unless such waiver is in writing and executed by Seller or
Purchaser, as the case may be.

Section 22. SEC S-X 3-14 Audit. In order to enable Purchaser to comply
with reporting requirements, Seller agrees to provide Purchaser and its
representatives information sufficient for Purchaser to comply with SEC Rule
3-14 of Regulation S-X, including Seller’s most current financial statements
relating to the financial operation of the Property for the current fiscal year
and the most recent pre-acquisition fiscal year, and upon request, support for
certain operating revenues and expenses specific to the Property. Seller
understands that certain of such financial information may be included in
filings required to be made by Purchaser with the U.S. Securities and Exchange
Commission. This Section 22 shall survive Closing for a period of one (1) year.

Section 23. Tax-Deferred Exchange

23.1 If Purchaser requests, Seller shall cooperate with Purchaser in effecting
Purchaser’s exchange under §1031 of the Code pursuant to which Purchaser will
acquire the Property; provided, however, (i) the exchange shall be at no expense
to Seller; (ii) the exchange shall not delay the Closing for transfer of the
Property; and (iii) Seller shall not be required to acquire title to any
proposed exchange properties or to incur any liability to accommodate
Purchaser’s exchange. Purchaser shall indemnify, defend and hold Seller harmless
from and against any and all claims, demands, costs and expenses which Seller
may sustain or incur resulting from the consummation of the transfer of the
Property as a §1031 exchange rather than a sale.

23.2 If Seller requests, Purchaser shall cooperate with Seller in effecting
Seller’s exchange under §1031 of the Code pursuant to which Seller will sell the
Property; provided, however, (i) the exchange shall be at no expense to
Purchaser; (ii) the exchange shall not delay the Closing for transfer of the
Property; and (iii) Purchaser shall not be required to acquire title to any
proposed exchange properties or to incur any liability to accommodate Seller’s
exchange. Seller shall indemnify, defend and hold Purchaser harmless from and
against any and all claims, demands, costs and expenses which Purchaser may
sustain or incur resulting from the consummation of the transfer of the Property
as a §1031 exchange rather than a sale.

Section 24. Time of Essence. Time is of the essence of this Contract.

Section 25. Special Provisions. The following provisions in this Section 25
shall survive Closing and recordation of the deed:

 

-32-



--------------------------------------------------------------------------------

25.1 Seller owns an undeveloped tract of land along Loop 1604 adjacent to the
Property and labeled “Others” on the site plan attached hereto as Exhibit “A-1”
(the “1604 Parcel”). The 1604 Parcel is under contract for sale to Potranco QUC
LLC, a Texas limited liability company (“QUC”). Attached hereto as Exhibit “G”
is an Easement Agreement for Sanitary Sewer Line (“Easement Agreement”) that
Seller is obligated to enter into upon the closing of the sale of the 1604
Parcel, which closing the parties anticipate will occur before the Closing Date
under this Agreement. As reflected in Exhibit “G”, the sewer easement crosses
that portion of the Property that is leased to McDonald’s. Seller shall not
agree to any material changes to the Sewer Easement without prior notice to
Purchaser. Seller shall deliver a file-stamped copy of the recorded Sewer
Easement to Purchaser promptly upon receipt thereof. McDonald’s has consented to
such Easement Agreement as set forth in that certain letter of July 25, 2011,
attached hereto as Schedule 25.1 (the “McDonald’s Consent”). Seller hereby
covenants and agrees that, in connection with the construction of the sanitary
sewer easement line contemplated by this Section 25.1, all conditions set forth
in the McDonald’s Consent shall be satisfied in all material respects and all
requirements set forth in the McDonald’s Consent shall be complied with in all
material respects. Seller shall indemnify, defend and hold Purchaser harmless
from and against all Claims asserted against Purchaser within three (3) months
of completion of construction of the sewer line arising from any breach of the
foregoing covenant.

25.2. A multi-tenant pylon sign (the “1604 Pylon”) is situated on the Property
in the location shown on Exhibit “H” attached hereto and incorporated herein. In
connection with the sale of the 1604 Parcel to QUC, Seller is obligated to grant
the use of a sign panel on the 1604 Pylon to QUC pursuant to a Pylon Sign
Agreement substantially in the form attached hereto and incorporated herein as
Exhibit “I”. Seller shall not agree to any material changes to the Pylon Sign
Agreement without prior notice to Purchaser. Seller shall deliver a file-stamped
copy of the recorded Pylon Sign Agreement to Purchaser promptly upon receipt
thereof.

25.3 As of the date of the Effective Date, Seller has sign panels installed on
the 1604 Pylon advertising the HEB store that is located in the development next
to the Property. Purchaser agrees to grant to Seller at Closing the right to
continued use of the top position on the 1604 Pylon pursuant to the agreement
attached hereto as Exhibit “J”.

Section 26. Statutory Notifications.

26.1 If the Property is situated in a utility or other statutorily created
district providing water, sewer, drainage, or flood control facilities and
services, Chapter 50 of the Texas Water Code requires Seller to deliver and the
Purchaser to sign the statutory notice relating to the tax rate, bonded
indebtedness, or standby fee of the district prior to final execution of this
Contract.

26.2 If the Property adjoins or shares a common boundary with the tidally
influenced submerged lands of the state, Section 33.135 of the Texas Natural
Resources Code, requires a notice regarding coastal area property to be included
in the Contract.

 

-33-



--------------------------------------------------------------------------------

26.3 If the Property is located outside the limits of a municipality, the
Property may now or later be included in the extraterritorial jurisdiction of a
municipality and may now or later be subject to annexation by the municipality.
Each municipality maintains a map that depicts its boundaries and
extraterritorial jurisdiction. To determine if the Property is located within a
municipality’s extraterritorial jurisdiction or is likely to be located within a
municipality’s extraterritorial jurisdiction, contact all municipalities located
in the general proximity of the Property for further information.

26.4 If a transportation pipeline, including a pipeline for the transportation
of natural gas, natural gas liquids, synthetic gas, liquefied petroleum gas,
petroleum or a petroleum product or hazardous substance, is located on or within
the Property, Seller shall give Purchaser statutory notice regarding such
pipeline(s) as required by Section 5.010 of the Texas Property Code.

26.5 If for the current ad valorem tax year the taxable value of the Property
that is the subject of this Contract is determined by a special appraisal method
that allows for appraisal of the Property at less than its market value, the
person to whom the Property is transferred may not be allowed to qualify the
Property for that special appraisal in a subsequent tax year and the Property
may then be appraised at its full market value. The taxable value of the
Property and the applicable method of appraisal for the current tax year is
public information and may be obtained from the tax appraisal district
established for the county in which the Property is located.

[signatures on following page]

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been entered into as of the day and year
first above written.

 

  SELLER:     PURCHASER:  

HEB GROCERY COMPANY, LP,

a Texas limited partnership

   

SERIES C, LLC,

an Arizona limited liability company

By:  

/s/ Todd A. Piland

    By:  

/s/ Todd J. Weiss

  Todd A. Piland       Todd J. Weiss   Executive Vice President       Authorized
Officer Date:   9/1/11     Date:   9/1/11

 

-35-